In The

                             Court of Appeals
                  Ninth District of Texas at Beaumont
                         ____________________
                            NO. 09-15-00456-CR
                            NO. 09-15-00457-CR
                            NO. 09-15-00458-CR
                         ____________________

             TREMAYNE ALEXANDER JOHNSON, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

________________________________________________________________________

                   On Appeal from the 9th District Court
                        Montgomery County, Texas
       Trial Cause No. 14-02-02063-CR – Count 1, Count 2 & Count 3
________________________________________________________________________

                        MEMORANDUM OPINION

     After the trial court denied his motion to suppress evidence, appellant

Tremayne Alexander Johnson (Johnson or Appellant) pleaded guilty to one count

of possession of a controlled substance (namely cocaine) in the amount of four

grams or more but less than 200 grams with intent to manufacture/deliver, one

count of manufacture or possession of a controlled substance (namely


                                      1
methamphetamine) in an amount of four grams or more but less than 400 grams

with intent to deliver, and one count of unlawful possession of a firearm by a felon.

See Tex. Health & Safety Code Ann. §§ 481.112 (West 2010); 481.113 (West

Supp. 2016);1 Tex. Penal Code Ann. § 46.04 (West 2011). Johnson also pleaded

“true” to the enhancement paragraphs alleged for the count of unlawful possession

of a firearm by a felon. The trial court found Johnson guilty on all three counts

and, in accordance with the plea agreement, assessed punishment on each count at

thirty years of confinement, with the sentences to run concurrently. On appeal,

Johnson challenges the trial court’s denial of Johnson’s motion to suppress. We

affirm the trial court’s judgments.

                    Motion to Suppress and Evidence at Hearing

      On or about September 25, 2014, Johnson filed a motion to suppress, which

alleged, in relevant part, that all physical evidence seized and statements illegally

obtained should be suppressed because

             [t]he stop and detention of Johnson and the automobile he was
      occupying was without probable cause or reasonable suspicion in
      violation of the 4th, 5th, 9th, and 14th Amendments of the United
      States Constitution and Article 1, §§ 9, 10 & 19 of the Texas
      Constitution[.]

The trial court held a hearing on the motion on October 31, 2014.
      1
      We cite to the current version of the statute because the subsequent
amendment does not affect the issue on appeal.
                                         2
      Cindy Forbes testified at the suppression hearing that her role as the

Communication Supervisor for the Conroe Police Department included the care

and custody of audio recordings and supervising the officers within her office. She

testified that the recording of the dispatch call in this case was kept in the regular

course of business, was made by someone with knowledge of the events in this

case, and was made at or near the time of the events in this case. The recording was

played at the hearing. The recording indicates that the initial call came in around

12:50 a.m., the caller can be heard saying, “Can I get someone out here?” and the

call ended before dispatch could get any information. Dispatch called the number

back multiple times, and on one attempt, the voicemail prompt for someone named

“Chikita” answered. Dispatch made another attempt to call the number and a

female answered and stated, “I got an emergency out here[,]” and dispatch advised

her that an officer was on the way. Forbes agreed that on the first call one can

“hear kind of a bunch of screaming and it’s kind of inaudible[]” and that dispatch

was able to obtain an address from where the call was placed.

      Officer Gordon Westbrook, a patrol officer for the Conroe Police

Department, also testified at the suppression hearing. Westbrook explained that on

the night of February 20, 2014, he was dispatched to 912 Silverdale, regarding a

disturbance. Westbrook testified that the area to which he was dispatched was a

                                          3
very high crime area known for drugs and prostitution. According to Westbrook,

when he arrived at the address, a woman later identified as Chikita Johnson was

“waving and flagging [him] down.” When Westbrook pulled into the driveway a

black Nissan Versa was pulling out of the driveway. Chikita Johnson then began

yelling at Officer Westbrook and pointing to the Nissan, “[t]hat’s him, that’s him.

He’s the one. . . causing the disturbance[.]” Westbrook then followed the Nissan

and initiated a stop.

      Westbrook approached the Nissan. A female was driving the Nissan and a

male was in the front passenger seat. Westbrook asked the occupants of the vehicle

“what’s going on over there[?]” and the passenger in the vehicle, later identified as

the Defendant, Johnson, answered that it was “nothing, just an argument.”

According to Westbrook, Johnson appeared sweaty, and because Johnson appeared

to be sweating, Westbrook asked Johnson if the argument was verbal or if there

was an altercation, to which Johnson replied that “no, I’m just hot.” Officer

Westbrook noticed Johnson’s right hand “kind of tucked under his leg[]” and,

because Westbrook did not know if Johnson had a weapon, Westbrook asked to

see Johnson’s hands. According to Westbrook, Johnson then “showed his hand,

[in] which he held some packages of synthetic marijuana and cigarillos.” Officer

Westbrook asked Johnson to drop what was in his hand and “[w]henever he did a

                                         4
cellophane bag also fell with it.” Officer Westbrook asked Johnson what was in the

bag and Johnson answered that it was “Serenity[,]” which Westbrook explained is

a synthetic marijuana. Johnson handed Westbrook the cellophane bag and

Westbrook testified that the contents smelled like “real marijuana.”

      Officer Westbrook testified that once Johnson was in handcuffs in the back

seat of Westbrook’s patrol car and he had read Johnson his Miranda rights,

Westbrook went back to the vehicle, searched the vehicle, and found the other bags

of synthetic marijuana, “several other cellophane type bags and some brightly

colored pills inside[,]” and a pill bottle containing “crack cocaine, powder cocaine

and some pills of ecstasy or MDMA.” According to Westbrook, he found the pill

bottle “in the center floorboard right in front of the passenger seat and it was the

same location that [Johnson] had dropped the other bags of serenity and cigarillos.”

Westbrook also removed the female occupant from the car so he could do a more

thorough search and handcuffed her. Video from Officer Westbrook’s patrol car

dash camera was played at the hearing. The video portrayed Westbrook’s arrival at

the dispatched address, as well as the traffic stop.

      Officer Jeremy Moore testified that the call that dispatched him had also

dispatched Officer Westbrook. Officer Moore explained that he went to the traffic

stop and arrived after the Nissan had been stopped. According to Officer Moore,

                                           5
Johnson had already been placed under arrest for the other drugs found in the car.

Johnson told Officer Moore that a safe in the car was Johnson’s, and Johnson had

the key to the safe on his person. A narcotics dog alerted to the safe and Officer

Moore opened the safe with the key. Officer Moore found scales and drug residue

inside the safe.2

      The trial court denied the motion to suppress. In denying the motion, the trial

court explained its reasoning:

      The 911 calls, it wasn’t just one. It was by my count seven calls going
      back and forth. Two made from the complaining witness and then the
      remainder made from the dispatch trying to get back in touch with the
      complaining witness. And when they couldn’t, obviously officers
      were routed after the first call, because it did sound rather chaotic and
      honestly couldn’t understand what they were saying. A lot of
      screaming noise going on. I think after that call dispatch saying officer
      in route. And based on that I believe he had a duty to investigate. He
      couldn’t just not go there and try to find out what’s going on. As soon
      as he pulls up a car is leaving the scene, the black Nissan Versa is
      leaving the scene, and he’s got somebody telling him, that’s him, he’s
      in that car. I think you consider that an investigative stop, detaining
      Mr. Johnson at that point to try to figure out what is going on at that
      time. They detain the Defendant. While he is being detained he drops
      drugs in plain view. He drops a combination of drugs. He drops
      baggies, pill bottles, and this new package of serenity. Again, it’s 1:00
      a.m. in the morning. Didn’t look like it was a very lit area. They have
      got a traffic stop, drugs found on the passenger in plain view. They
      get him out, cuff him, search him, make sure there is no weapons.
      And I think you’re right, I think they could have gone into the safe at
      2
         Although the officers that testified at the hearing did not testify specifically
about the firearm, there was a discussion at the hearing by State’s counsel and the
trial court regarding a handgun found in the safe.
                                           6
      that point. But they got an alert from the drug dog. Key was on the
      Defendant, admits it’s his safe. And while he did not give them
      consent, I make that finding clear, I think the fact that they had
      already found drugs on the Defendant combined with the dog’s alert,
      the key on his person and him admitting that it was his safe I think
      they had the right to search that locked safe. So, based on those
      findings . . . I’m denying the Defense’s Request to Suppress the
      evidence.
                                 Issue on Appeal

      On appeal, Johnson argues that the court abused its discretion by denying

Johnson’s motion to suppress and admitting evidence obtained from an

investigatory detention conducted without reasonable suspicion. Specifically,

Johnson asserts that Officer Westbrook did not have reasonable suspicion for his

initial detention of Johnson, which renders any evidence obtained therefrom

inadmissible, and that such evidence is prohibited by the Fourth Amendment and

article 1, section 9 of the Texas Constitution.

                                 Standard of Review

      We review a trial court’s ruling on a motion to suppress under a bifurcated

standard of review. Valtierra v. State, 310 S.W.3d 442, 447-48 (Tex. Crim. App.

2010). We review the trial court’s factual findings for an abuse of discretion, but

review the trial court’s application of the law to the facts de novo. Turrubiate v.

State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). At a suppression hearing, the

trial court is the sole trier of fact and judge of the credibility of the witnesses and

                                           7
the weight to be given their testimony, and a trial court may choose to believe or to

disbelieve all or any part of a witness’s testimony. Valtierra, 310 S.W.3d at 447;

Wiede v. State, 214 S.W.3d 17, 24-25 (Tex. Crim. App. 2007) (quoting State v.

Ballard, 987 S.W.2d 889, 891 (Tex. Crim. App. 1999)); State v. Ross, 32 S.W.3d
853, 855 (Tex. Crim. App. 2000).

      In reviewing a trial court’s ruling, the appellate court does not engage in its

own factual review. St. George v. State, 237 S.W.3d 720, 725 (Tex. Crim. App.

2007). We give almost total deference to the trial court’s determination of

historical facts, “especially if those are based on an assessment of credibility and

demeanor.” Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App. 2010). We give

the same deference to the trial court’s conclusions with respect to mixed questions

of law and fact that turn on credibility or demeanor. State v. Ortiz, 382 S.W.3d
367, 372 (Tex. Crim. App. 2012). We review purely legal questions de novo as

well as mixed questions of law and fact that do not turn on credibility and

demeanor. State v. Woodward, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011);

Crain, 315 S.W.3d at 48. We also review de novo “whether the totality of [the]

circumstances is sufficient to support an officer’s reasonable suspicion of criminal

activity.” Crain, 315 S.W.3d at 48-49.




                                         8
      In the absence of any findings of fact, either because none were requested or

none were spontaneously made by the trial court, an appellate court must presume

that the trial court implicitly resolved all issues of historical fact and witness

credibility in the light most favorable to its ultimate ruling. State v. Elias, 339
S.W.3d 667, 674 (Tex. Crim. App. 2011) (citing Ross, 32 S.W.3d at 856); see also

Aguirre v. State, 402 S.W.3d 664, 667 (Tex. Crim. App. 2013) (Cochran, J.,

concurring) (“in the absence of specific findings, an appellate court’s hands are

tied, giving it little choice but to ‘view the evidence in the light most favorable to

the trial court’s ruling and assume that the trial court made implicit findings of fact

that support its ruling as long as those findings are supported by the record’”)

(quoting Ross, 32 S.W.3d at 855). We afford the prevailing party the strongest

legitimate view of the evidence and all reasonable inferences that may be drawn

from that evidence. State v. Duran, 396 S.W.3d 563, 571 (Tex. Crim. App. 2013).

We will uphold the trial court’s ruling if it is reasonably supported by the record

and is correct on any theory of law applicable to the case. State v. Story, 445
S.W.3d 729, 732 (Tex. Crim. App. 2014); Arguellez v. State, 409 S.W.3d 657, 662-

63 (Tex. Crim. App. 2013); Ross, 32 S.W.3d at 855.




                                          9
                                   The Detention

      On appeal, Johnson specifically argues that Officer Westbrook did not have

reasonable suspicion to initially stop Johnson, and therefore, the admission of the

evidence obtained as a result of the stop is prohibited by the Fourth Amendment to

the United States Constitution and article 1, section 9 of the Texas Constitution.

“An officer may make a warrantless traffic stop if the ‘reasonable suspicion’

standard is satisfied.” Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App.

2015). “[A]n officer is generally justified in briefly detaining an individual on less

than probable cause for the purposes of investigating possibly-criminal behavior

where the officer can ‘point to specific and articulable facts, which, taken together

with rational inferences from those facts, reasonably warrant [the] intrusion.’”

Carmouche v. State, 10 S.W.3d 323, 328 (Tex. Crim. App. 2000) (quoting Terry v.

Ohio, 392 U.S. 1, 21 (1968)). “Reasonable suspicion exists if the officer has

specific, articulable facts that, when combined with rational inferences from those

facts, would lead him to reasonably conclude that a particular person actually is,

has been, or soon will be engaged in criminal activity.” Ford v. State, 158 S.W.3d
488, 492 (Tex. Crim. App. 2005). This is an objective standard that disregards the

subjective intent of law enforcement and requires only some minimal level of

justification for the stop. Terry, 392 U.S. at 21-22; Wade v. State, 422 S.W.3d 661,

                                         10
668 (Tex. Crim. App. 2013); Foster v. State, 326 S.W.3d 609, 614 (Tex. Crim.

App. 2010). However, law enforcement must have more than an inarticulable

hunch or mere good-faith suspicion that a crime was in progress. Crain, 315
S.W.3d at 52 (quoting Williams v. State, 621 S.W.2d 609, 612 (Tex. Crim. App.

1981)). In deciding whether law enforcement had a reasonable suspicion, we

examine the facts that were available to law enforcement at the time of the

investigative detention. Terry, 392 U.S. at 21-22; Davis v. State, 947 S.W.2d 240,

243 (Tex. Crim. App. 1997). This determination is made by considering the totality

of the circumstances, giving the factfinder almost total deference to the

determination of historical facts, and reviewing de novo the trial court’s

application of law to facts not turning on credibility. Ford, 158 S.W.3d at 492-93.

      In determining whether the totality of the circumstances, viewed objectively,

provide a justifiable basis for the stop or detention, we consider the cumulative

information known to the cooperating officers at the time of the stop rather than

whether those officers are “personally aware of every fact that objectively supports

a reasonable suspicion to detain[.]” Derichsweiler v. State, 348 S.W.3d 906, 914

(Tex. Crim. App. 2011). Information provided to police from a citizen-informant

who identifies herself and may be held to account for the accuracy and veracity of

her report may be regarded as reliable. Id. at 914-15. The Court of Criminal

                                         11
Appeals has held that in such a scenario, the only question is whether the

information that the known citizen-informant provides, viewed through the prism

of the detaining officer’s particular level of knowledge and experience, objectively

supports a reasonable suspicion to believe that criminal activity is afoot. Id. at 915.

When a tip is made by phone and the caller’s identity is unknown, and if the tip is

corroborated, the police officer may reasonably conclude the tip is reliable and

therefore detention is justified. See Alabama v. White, 496 U.S. 325, 326-27, 332

(1990). This requires that the officer must corroborate details that indicate criminal

activity. See id. at 330-31; see also Stewart v. State, 22 S.W.3d 646, 648 (Tex.

App.—Austin 2000, pet. ref’d) (“An officer’s prior knowledge and experience, and

his corroboration of the details of the tip, may be considered in giving the

anonymous tip the weight it deserves.”).

      In the matter before us, although the caller in the 911 call initially did not

identify herself, once Officer Westbrook arrived at the location to which he was

dispatched, he had a face-to-face interaction with a woman who told him that the

male who was in the black Nissan Versa had caused a disturbance, thereby

corroborating the 911 disturbance call. See Bilyeu v. State, 136 S.W.3d 691, 696

(Tex. App.—Texarkana 2004, no pet.) (“The officer must corroborate facts that

would lead him or her to reasonably suspect that ‘some activity out of the ordinary

                                           12
is occurring or had occurred, some suggestion to connect the detained person with

the unusual activity, and some indication that the activity is related to a crime.’”

(internal citation omitted)).

      Based upon the totality of the circumstances as established in the record

before us, the information was sufficient to provide the officer with reasonable

suspicion to stop and detain Johnson. The collective information known to Officer

Westbrook from dispatch indicated that a disturbance was reported by a 911 call

and traced by dispatch to a specific address, there was a voicemail message on the

telephone that was the source of the 911 call stating the voicemail belonged to

someone named “Chikita,” and the Officer arrived at the scene and had a face-to-

face interaction with a complainant who was at the address where he was

dispatched, and who was identified as the caller. The combination of information

was sufficient to give Officer Westbrook reasonable suspicion to stop and detain

Johnson in order to investigate further.

      We conclude on the record before us, that there were “specific articulable

facts,” when combined with rational inferences from those facts, from which the

trial court could have reasonably concluded that Officer Westbrook’s initial

detention of Johnson was objectively reasonable. The trial court did not err in




                                           13
denying the motion to suppress. We overrule Johnson’s issue on appeal and affirm

the trial court’s judgments.

      AFFIRMED.

                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice

Submitted on December 19, 2016
Opinion Delivered January 18, 2017
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                      14